Exhibit 10.12

EXECUTION COPY

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT, dated as of March 22, 2013 (together
with all annexes, exhibits and schedules hereto, this “Fifth Amendment”), is
entered into by and among BROAD STREET FUNDING LLC, a Delaware limited liability
company (the “Borrower”), and DEUTSCHE BANK AG, NEW YORK BRANCH (“DBNY”) as
Administrative Agent (in such capacity, the “Administrative Agent”) and as a
lender (DBNY and each other Lender party to the Credit Agreement from time to
time, the “Lenders” and each a “Lender”). Capitalized terms used herein and not
otherwise defined herein have the meanings assigned to such terms in the Credit
Agreement described below.

RECITALS:

A. The Borrower and DBNY are parties to a Credit Agreement dated as of March 10,
2010 by and among the Borrower and DBNY as Administrative Agent and as a Lender,
(i) as amended pursuant to that First Amendment to Credit Agreement and to
Security Agreement dated as of July 13, 2010, (ii) as further amended pursuant
to that Second Amendment to Credit Agreement dated as of November 10, 2010,
(iii) as further amended and restated pursuant to that Third Amendment to Credit
Agreement dated as of January 28, 2011 and (iv) as amended pursuant to that
Fourth Amendment to Credit Agreement dated as of March 23, 2012 (the credit
agreement, as amended and amended and restated prior to the date hereof, the
“Credit Agreement” and the Credit Agreement, as amended by this Fifth Amendment,
the “Amended Credit Agreement”).

B. The parties hereto desire, among other things, to (i) extend the Scheduled
Commitment Termination Date, (ii) revise the notice period for reducing the
Maximum Commitment or otherwise change certain terms of the Agreement,
(iii) amend the Additional Margin Requirements and (iv) make certain other
related amendments that are set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1. Amendment of Credit Agreement. Effective as of the date hereof, the
Credit Agreement is hereby amended as follows:

(a) Section 2.02(a) of the Credit Agreement is hereby deleted and replaced in
its entirety with the following:

“Each Lender’s commitment to make Loans hereunder shall automatically terminate,
and the Maximum Commitment shall be reduced to zero, upon the Commitment
Termination Date. The Borrower may voluntarily, from time to time, permanently
reduce the amount of the Maximum Commitment upon at least forty-five (45) days’
prior written notice (subject to Clause (b) below) to the Administrative Agent
specifying the amount of such reduction, which notice shall be irrevocable once
given; provided that (i) no reduction may reduce the Maximum Commitment below
$25,000,000 unless the Maximum Commitment is reduced to zero; (ii) any partial
reduction of the Maximum Commitment shall be in a minimum amount of $10,000,000
and in an integral multiple of $1,000,000 for amounts in excess thereof;
(iii) no such reduction shall reduce the Maximum Commitment to an amount less
than the sum of the then aggregate outstanding Loans and (iv) any such reduction
shall be applied to reduce (x) first, the Tranche C Commitment, if any, until
such Tranche C Commitment is zero; (y) second, the Tranche B Commitment, if any,
until such Tranche B Commitment is zero; and (z) thereafter the Tranche A
Commitment. The Administrative Agent shall promptly notify each Lender of the
receipt of any such notice and the pro rata reduction of such Lender’s
Commitment.”

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

(b) Section 2.02(b) of the Credit Agreement is hereby deleted and replaced in
its entirety with the following.

“Borrower may effectuate a reduction in the Maximum Commitment in accordance
with Section 2.02(a) in all respects (except for the notice period) on at least
ten (10) Business Days’ prior written notice to the Administrative Agent if
Borrower, concurrently with or prior to the effectiveness of any such reduction
in the Maximum Commitment, pays (without duplication) to the Administrative
Agent, for the account of the Lenders, a fee equal to the difference between
(x) the Commitment Fee that would have accrued on the amount of such reduction
during the forty-five (45) day notice period pursuant to Section 2.02(a), or, if
fewer, the number of days from (and including) the date of such notice to (and
excluding) Scheduled Commitment Termination Date, and (y) the Commitment Fee
that accrued on such amount during the shortened notice period elected pursuant
to this Section 2.02(b).”

(c) Section 2.03(a) of the Credit Agreement is hereby deleted and replaced in
its entirety with the following:

(a) Setup Fee. The Borrower shall pay to DBNY a Setup Fee in an amount and at
the time as set forth in the fee letter between DBNY and the Borrower dated as
of March 22, 2013 (the “March 2013 Fee Letter”). The Borrower agrees that, once
paid, the fees or any part thereof payable hereunder are irrevocable and
non-refundable under any circumstances. The March 2013 Fee Letter supersedes all
prior fee letters, which remain valid and enforceable until the execution of the
March 2013 Fee Letter.

(d) Section 2.04 of the Credit Agreement is hereby deleted and replaced in its
entirety with the following:

“Section 2.04 Lender Commitment Reduction, Applicable Margin Adjustments and
Margin Requirement Changes.

The Tranche A Lender may from time to time upon 45 days prior written notice
(which notice shall specify in detail such actions to be taken) to Borrower and
to the Administrative Agent take one or more of the following actions:
(i) reduce the Tranche A Commitment; (ii) change the Applicable Margin and
(iii) change the definition of “Margin Requirement”, “Base Margin Requirement”,
“Additional Margin Requirement” or “Portfolio Limitations” (and each of the
Annexes referenced therein). Any reduction of the Tranche A Commitment shall
result in an equivalent reduction of the Maximum Commitment. Borrower
acknowledges and agrees that if on the effective date of such reduction of the
Maximum Commitment the aggregate principal amount of the then outstanding Loans
exceeds the Maximum Commitment (taking into account such reduction in the
Tranche A Commitment), then no later than on such effective date Borrower shall
repay the principal amount of Loans (together with accrued interest on such
repaid principal amount) such that immediately thereafter the aggregate
principal amount of Loans outstanding shall not be greater than the Maximum
Commitment (with any such repayment being first applied to Tranche A Loans).”

(e) Section 3.04(b)(iv) is hereby amended by deleting the phrase “without
payment of a Make Whole Fee” contained therein.

 

- 2 -



--------------------------------------------------------------------------------

(f) Section 9.13 is hereby amended by (i) adding the word “and” to the end of
subsection (f), (ii) deleting subsection (h) in its entirety and (iii) restating
the last proviso thereof to read as follows:

“provided further, that, in the event of any amendment to increase the Aggregate
Commitment the Administrative Agent shall first give DBNY the opportunity to
determine whether to increase its Commitment and if so, the amount of such
increase (up to the full amount of the increase in the Aggregate Commitment).”

(g) The following definitions are hereby added to Annex I to the Credit
Agreement in the applicable alphabetical location:

“Fifth Amendment Closing Date” means March 22, 2013.

“March 2013 Fee Letter” has the meaning set forth in Section 2.03(a).

(h) The following definitions in Annex I to the Credit Agreement are hereby
replaced in their entirety by the following:

“Maximum Commitment” means, (a) at any date of determination prior to the
Commitment Termination Date, the lesser of (x) $240,000,000 or (y) such lesser
amount remaining following any reduction of the Maximum Commitment in accordance
with Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment) or Section 2.04 (Lender Commitment Reduction, Applicable Margin
Adjustments and Margin Requirement Changes) and (b) on and after the Commitment
Termination Date, zero.

“Scheduled Commitment Termination Date” means the December 22, 2013.

“Tranche B Commitment” means zero.

“Tranche C Commitment” means zero.

(i) The definition of “Make Whole Fee” in Annex I to the Credit Agreement is
hereby deleted in its entirety.

(j) The following definition in Section 1 of Annex II to the Credit Agreement is
hereby amended as follows:

Clause (iv) of the definition “Additional Margin Requirement” is hereby amended
by replacing the value “33%” in subclause (D) thereof with the value “40%”.

(k) The following definition in Section 3 of Annex II to the Credit Agreement is
hereby amended as follows:

Clause (i) of the definition “Portfolio Limitations” is hereby amended by
replacing the value “33%” with the value “40%”.

Section 2. Conditions Precedent. It shall be a condition precedent to the
effectiveness of this Fifth Amendment that each of the following conditions are
satisfied:

(a) Agreements. The Administrative Agent shall have received executed
counterparts of this Fifth Amendment duly executed and delivered by an
Authorized Representative of the Borrower.

 

- 3 -



--------------------------------------------------------------------------------

(b) Evidence of Authority. The Administrative Agent shall have received:

(1) a certificate of an Authorized Representative of the Borrower and a
Responsible Officer (which could be the same person as the Authorized
Representative), dated the Fifth Amendment Closing Date, as to:

(i) the authority of the Borrower to execute and deliver this Fifth Amendment
and to perform its obligations under the Amended Credit Agreement, the Notes,
and each other Credit Document executed by it, in each case as amended by this
Fifth Amendment and each other instrument, agreement or other document to be
executed in connection with the transactions contemplated in connection herewith
and therewith;

(ii) the authority and signatures of those Persons authorized on behalf of the
Borrower to execute and deliver this Fifth Amendment and the other Credit
Documents to be executed and delivered in connection with this Fifth Amendment
and to act with respect to this Fifth Amendment and each other Credit Document
executed or to be executed by the Borrower, upon which certificate each Lender,
including each assignee (whether or not it shall have then become a party
hereto), may conclusively rely until it shall have received a further
certificate of the Borrower canceling or amending such prior certificates; and

(iii) the absence of any changes in the Organic Documents of the Borrower since
the copies delivered in connection with the closing of the Fourth Amendment to
Credit Agreement; and

(2) such other instruments, agreements or other documents (certified if
requested) as the Administrative Agent may reasonably request.

(c) The Administrative Agent shall have received a certificate of an Authorized
Representative of the Borrower and a Responsible Officer (which could be the
same person as the Authorized Representative), in each case on behalf of the
Borrower dated as of the Fifth Amendment Closing Date, in form and substance
reasonably satisfactory to the Administrative Agent (which shall be deemed to
have been given under the Credit Agreement), to the effect that, as of such
date:

(1) all conditions set forth in this Section 2 (CONDITIONS PRECEDENT) have been
fulfilled;

(2) all representations and warranties of the Borrower set forth in Article 5 of
the Credit Agreement (REPRESENTATIONS AND WARRANTIES) are true and correct in
all material respects as if made on the Fifth Amendment Closing Date (unless
expressly made as of a certain date, in which case it shall be true and correct
in all material respects as of such date);

(3) all representations and warranties set forth in each of the Collateral
Documents are true and correct in all material respects as if made on the Fifth
Amendment Closing Date (unless expressly made as of a certain date, in which
case it shall be true and correct in all material respects as of such date); and

(4) no Default or Event of Default shall be continuing.

(d) Manager Letter. The Administrative Agent shall have received from the
Manager a letter in the form of Exhibit A hereto addressed to the Administrative
Agent amending and restating the Manager Letter entered into in connection with
the Credit Agreement.

 

- 4 -



--------------------------------------------------------------------------------

(e) Equity Owner Letter. The Administrative Agent shall have received from the
Equity Owner a letter in the form of Exhibit B hereto addressed to the
Administrative Agent amending and restating the Equity Owner Letter entered into
in connection with the Credit Agreement.

(f) FB Income Letter. The Administrative Agent shall have received from FB
Income a letter in the form of Exhibit C hereto addressed to the Administrative
Agent amending and restating the FB Income Letter entered into in connection
with the Credit Agreement.

(g) Closing Fees, Expenses, etc. The Administrative Agent shall have received
for its own account, or for the account of the Lenders, as the case may be, all
fees, costs and expenses then due and payable to it under the Credit Agreement.

(h) After giving effect to any requested Borrowing on the Fifth Amendment
Closing Date (1) the aggregate principal amount of all Loans outstanding will
not exceed the Maximum Commitment and (2) the Overcollateralization Test is
satisfied.

(i) Satisfactory Legal Form. All limited liability company and other actions or
proceedings taken or required to be taken in connection with the transactions
contemplated hereby and all agreements, instruments, documents and opinions of
counsel executed, submitted, or delivered pursuant to or in connection with this
Fifth Amendment by or on behalf of the Borrower shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel; all
certificates and opinions delivered pursuant to this Fifth Amendment shall be
addressed to the Administrative Agent and the Lenders, or the Administrative
Agent and the Lenders shall be expressly entitled to rely thereon; the
Administrative Agent and its counsel shall have received all information, and
such number of counterpart originals or such certified or other copies of such
information, as the Administrative Agent or its counsel may reasonably request;
and all legal matters incident to the transactions contemplated by this Fifth
Amendment shall be reasonably satisfactory to counsel to the Administrative
Agent.

Section 3. Miscellaneous.

(a) GOVERNING LAW. THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES.

(b) Amendments, Etc. None of the terms of this Fifth Amendment may be changed,
waived, discharged or terminated unless such change, waiver, discharge or
termination is in writing signed by the Borrower and the Administrative Agent
(or other applicable party thereto as the case may be), and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

(c) Severability. If any one or more of the covenants, agreements, provisions or
terms of this Fifth Amendment shall be for any reason whatsoever held invalid,
then such covenants, agreements, provisions or terms shall be deemed severable
from the remaining covenants, agreements, provisions or terms of this Fifth
Amendment and shall in no way affect the validity or enforceability of the other
provisions of this Fifth Amendment.

 

- 5 -



--------------------------------------------------------------------------------

(d) Counterparts. This Fifth Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

(e) Successors and Assigns. All covenants and agreements contained herein shall
be binding upon, and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

(f) Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Fifth Amendment.

(g) Entire Agreement. This Fifth Amendment constitutes a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall (together with the Amended Credit Agreement and
the Security Agreement) constitute the entire agreement among the parties hereto
with respect to the subject matter hereof, superseding all previous oral
statements and other writings with respect thereto.

[Signature pages follow]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered as of the day and year first above written.

 

BORROWER

BROAD STREET FUNDING LLC,

as Borrower

  By:  

/s/ Gerald F. Stahlecker

    Name:   Gerald F. Stahlecker     Title:   Executive Vice President

 

ADMINISTRATIVE AGENT:

DEUTSCHE BANK AG, NEW YORK BRANCH

as Administrative Agent

By:  

/s/ Ian R. Jackson

  Name:   Ian R. Jackson   Title:   Director By:  

/s/ Frank Nelson

  Name:   Frank Nelson   Title:   Managing Director

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Lender By:  

/s/ Ian R. Jackson

  Name:   Ian R. Jackson   Title:   Director By:  

/s/ Frank Nelson

  Name:   Frank Nelson   Title:   Managing Director

The Commitment of Deutsche Bank AG, New York Branch, as Lender is as follows:

 

Type of Commitment    Amount of
Commitment     Percentage
of Tranche  

Tranche A Commitment

   $ 240,000,000        100 % 

Tranche B Commitment

   $ 0        0 % 

Tranche C Commitment

   $ 0        0 % 

Total Commitment

   $ 240,000,000     

Applicable Percentage

     100 %   

[Signature Page to Fifth Amendment]